Citation Nr: 9935752	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from March 19 to April 29, 
1974.  By rating action dated in January 1977 the Department 
of Veterans Affairs (VA) Regional Office, Louisville, 
Kentucky, denied entitlement to service connection for an 
acquired psychiatric disability.  The veteran disagreed with 
the decision and was sent a statement of the case; however, 
he did not perfect an appeal.  In rating actions dated in 
June 1977 and October 1978 the prior denial was confirmed and 
continued by the regional office.  The veteran was duly 
notified of the decisions and did not submit an appeal.  In 
June 1997 the veteran submitted additional information for 
the purpose of reopening his claim for service connection for 
an acquired psychiatric condition, including post-traumatic 
stress disorder.  By rating action dated in February 1998 the 
regional office denied entitlement to service connection for 
post-traumatic stress disorder.  The veteran appealed from 
that decision.  In November 1998 the veteran testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  By rating action dated in January 1977 the regional 
office denied entitlement to service connection for an 
acquired psychiatric disability.  The veteran disagreed with 
the decision and was sent a statement of the case but did not 
perfect his appeal.  

2.  In rating actions dated in June 1977 and October 1978 the 
prior denial was confirmed and continued.  The veteran was 
duly notified of the decisions and did not submit an appeal.  

3.  In June 1997 the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for an acquired psychiatric disorder, including post-
traumatic stress disorder.  

4.  The evidence that has been submitted since the 
October 1978 rating action is new and is material to the 
veteran's claim.  

5.  The current evidence of record, if accepted as plausible, 
contains evidence of a current disability, incurrence in 
service and a nexus between the two.  


CONCLUSIONS OF LAW

1.  The October 1978 rating action denying entitlement to 
service connection for an acquired psychiatric disability is 
final; however, new and material evidence has been presented 
to reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).  

2.  The current record constitutes a well grounded claim.  
38 U.S.C.A. §§ 5107(a); Caluza v. Brown, 7 Vet. App. 498 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record at the time of the October 1978 rating 
action included the veteran's service medical records which 
reflect that when he was examined for entry into service, a 
psychiatric condition was neither reported by him nor found 
by the examiner.  On April 3 he was noted to be immature and 
despondent.  Later in April it was indicated that he had been 
sent for an evaluation for his inadequate performance and 
mental depression.  After his interview by a physician he was 
returned to trial training.  During the training it was noted 
that there was a slight improvement in his physical 
capability but his mental depression was getting worse.  The 
veteran was separated from service due to character and 
behavior disorders and inability to expend efforts 
constructively.  

The veteran's initial claim for VA disability benefits was 
submitted in December 1976.  He referred to a psychiatric 
condition.  

In a June 1977 statement Ted Sanders, M.D., a psychiatrist, 
indicated that the veteran had been seen in 1971 for a 
psychological evaluation as a referral from rehabilitation 
services.  He stated that the veteran had not been seen for 
treatment for a nervous disorder until September 1974.  His 
chief complaints had been loneliness, depression, frustration 
and sadness from his failure to succeed in the Marine Corps.  
It was indicated that his depression became progressively 
worse until he had to be hospitalized.  

In a September 1978 statement Robert J. Dane, M.D., indicated 
that his contact with the veteran had been for a period of 
one year.  He related that historically it was recorded that 
the veteran had sustained a serious emotional illness shortly 
after his discharge from military service.  Dr. Dane stated 
that it might well have been related to that brief period of 
service since Marine basic training could be most rigorous.  
He related that at the current time the veteran carried a 
diagnosis of depressive neurosis.  

The evidence that has been added to the record since the 
October 1978 rating action includes a VA psychiatric 
examination conducted in December 1977.  At that time, the 
veteran's complaints included obsessive thoughts about his 
treatment in the Marines during his boot camp.  He indicated 
that he had received Social Security disability benefits 
since the mid-1980's.  Various findings were recorded on 
mental status examination.  The diagnoses were major 
depressive disorder and a personality disorder.  The examiner 
commented that the veteran had mild symptoms in nearly every 
symptom category of post-traumatic stress disorder but not 
the full spectrum of that disorder.  

Statements by former service associate of the veteran, a co-
worker, his son and an acquaintance dated in August 1998 were 
to the combined effect that the veteran was a normal 
individual prior to entering service and that after he was 
separated from service his personality had changed 
dramatically.  

During the course of the November 1998 hearing before the 
Board, the veteran testified that although he had received a 
psychological evaluation in 1971 in connection with a college 
rehabilitation program, he had no psychiatric symptoms at 
that time including depression.  He related that it was not 
until 1974 that he began receiving psychiatric treatment.  He 
described various incidents that occurred during service 
including harassment by his drill instructor that he believed 
contributed to his psychiatric problems.  He related that 
after service he had been treated for his psychiatric 
condition from about 1974 through 1985.  He had resumed 
receiving treatment in the mid-1990's at the VA Medical 
Center Lexington.  

In November 1998 the veteran submitted a number of private 
medical records reflecting his treatment from 1975 to 1986 
for psychiatric problems.  The diagnoses included depressive 
neurosis.  In a September 1998 statement Dr. Dane indicated 
that the most appropriate diagnosis in the veteran's case 
would be post-traumatic stress disorder.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 155 
F. 3d. 1356 (1998).  That case removed a standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.  

In the Board's opinion, the additional evidence submitted 
since the October 1978 rating action bears directly on the 
question of entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder and meets the current standard for reopening a claim 
set forth in Hodge.  The evidence is considered to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for an acquired psychiatric disability, including 
post-traumatic stress disorder.  

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97-
1534 (U.S. Veterans Appeals Feb. 17, 1999).  The Board, upon 
initial review to determine this matter, finds that the 
veteran's claim for service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, accepting the statements of record as plausible, there is 
evidence of a current disability; of incurrence of a 
disability in service; and a nexus between the inservice 
condition and the current disability.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The VA accordingly has a duty to 
assist the veteran in the development of his claim.  


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.  The veteran's claim for service connection for 
such a condition is also well grounded.  To this extent, the 
appeal is granted.  


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder and that 
the reopened claim is well grounded, the VA has a duty to 
assist the veteran in the development of his claim.  The case 
is accordingly REMANDED to the regional office for the 
following action:  

1.  The VA Medical Center Lexington 
should be contacted and asked to provide 
copies of all outpatient treatment 
records of the veteran for his 
psychiatric condition since 
September 1998.  Any such records 
obtained should be associated with the 
claims file.  

2.  The Social Security Administration 
should be contacted and asked to provide 
copies of all medical records that formed 
the basis for the decision by that agency 
to award the veteran Social Security 
benefits based on disability.  

3.  The veteran should then be examined 
by a board of two psychiatrists 
experienced in cases involving post 
traumatic stress disorder to determine 
the nature and extent of any psychiatric 
disability (Axis I or II) present and the 
relationship of any identified disorder 
to service.  If a diagnosis is post 
traumatic stress disorder, the examiners 
should explain how the diagnosis is 
supported by a stressor which meets the 
requirements of DSM IV and by the 
symptoms present.  The report of 
examination should contain a detailed 
social, industrial and military history 
as well as clinical findings upon which 
any diagnosis is based.  If a disorder 
which existed prior to entry is 
identified, to the extent possible, the 
examiners should express an opinion as to 
whether such preexisting psychiatric 
disability of the veteran increased in 
severity during his period of military 
service.  The claims file is to be made 
available to the examiners for review 
prior to conducting the examination.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to obtain clarifying information.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

